                 Case 1:19-cr-00034-AKH Document 26 Filed 12/04/19 Page 1 of 1

  Federal Defenders                                                                       Southern District
                                                           52 Duane Street-10th Floor, New York, NY 10007
  OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


  David E. Patton                                                                    Sm,tht'Tn District of New York
      Executive Direcror                                                                 Jennifer L Brown
                                                                                          Atiom.i,-1~


                                                 December 4, 2019

VIAECF                                    VSDC ~ n ~ r   -;;;:::::===B
Honorable Alvin K. Hellerstein            DOCUMF\'T
United States District Judge
Southern District of New York             ELECTRONICALLY FILED
500 Pearl Street                          DOC#:
New York, NY 10007
                                         DAT~    FIUv:={_3.-ls-/1? =
Re:          United States v. Montana Vasguez
             19 Cr. 034 (AKH)


Dear Judge Hellerstein,

       As directed by the Court, we write to memorialize the request for a temporary bail
modification that we made at yesterday's status conference. Specifically, Mr. Vasquez requests
permission to travel to Fresno, California from December 18 to December 27, 2019 to spend
time with his mother and father and other family members for the Christmas holiday. This
request is made in place of our previous request for international travel.

        As stated on the record, the parties have conferred and the Government by Assistant
United States Attorney Elinor Tarlow consents to this request based on Pretrial's representation
that they can electronically monitor Mr. Vasquez during the proposed travel and can require him
to report as directed. Mr. Vasquez will provide the details of his itinerary to Pretrial Officer
Andrew Kessler-Cleary in advance of the trip.

             Thank you for your consideration.

Respectfully submitted,
Isl
Sylvie Levine
Attorney for Mr. Vasquez
212-417-8729


cc:          Elinor Tarlow (by ECF)
             Assistant United States Attorney

             Andrew Kessler-Cleary (by email)
             Pretrial Services Officer
